internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl br5 plr-109685-00 date date number release date index numbers bank country a country b date a date b date c date d date e date f date g state a city a city b dear this is in reply to a letter dated date a requesting rulings under sec_864 and sec_882 of the internal_revenue_code_of_1986 the code the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification upon examination bank is a publicly held international banking and trust institution incorporated under the laws of country a bank is a publicly-held corporation bank maintains branches in country a and various other countries and currently has a representative office in the united_states in city a state a previously bank was engaged in the active_conduct_of_a_banking_financing_or_similar_business within the united_states within the meaning of sec_1_864-4 through the activities of a branch office in city a a u s agency in city b and a branch in country b whose activities were materially conducted through bank’s u s branch office in city a collectively bank’s u s branch bank’s country b branch and the city b agency were closed during bank's taxable_year ending date b while the city a branch was closed on date c on date c bank surrendered its cc intl br5 plr-109685-00 state a banking license and established a licensed representative office in city a the next day bank is an accrual basis taxpayer and has filed a u s income_tax return for a foreign_corporation form 1120f with the internal_revenue_service to report income effectively connected with its u s banking trade_or_business for taxable years prior to date b based on its fiscal_year end of date d pursuant to its surrender of its u s branch banking license on date c bank voluntarily withdrew from its regulated u s banking business and currently represents that it conducts trust-related activities in the u s through a wholly owned u s subsidiary prior to terminating its u s banking business certain loans made to u s and non-u s borrowers securities interest rate swaps undrawn loan commitments and letters of credit transferred assets that were booked at bank's u s branch were transferred to and recorded on the books of bank's head office in country a bank represents that the interest rate swaps were acquired and held at all times as hedges of customers loans and that both the loans and hedge swaps were timely identified as held for investment and held in such capacity at all times prior to their transfer and subsequently while booked in bank’s home_office bank also represents that u s personnel actively and materially participated in the acquisition of the transferred assets and that all income with respect to the transferred assets gave rise to effectively_connected_income prior to their transfer accordingly bank has indicated that among the transferred assets the average total portfolio of securities described in sec_1_864-4 does not exceed ten percent of the average total of all the transferred assets in the head office the transferred assets are accounted for as a separate group of transactions that are funded much the same way bank through its former city a branch funded the transferred assets that were formerly booked in bank’s country b branch the transferred assets and related funding is transacted in and accounted for in country a as a u s dollar denominated book which is translated into bank’s functional_currency for country a purposes as transferred assets are sold from the portfolio the proceeds of the sale may not be used immediately to retire short-term funding but rather loaned from the transferred asset book to the home_office book until such time that a liability on the transferred book matures bank has represented that to date it has not and will not fund a transferred asset in contemplation of a sale of that transferred asset bank has further represented that its u s representative office personnel regularly and continuously assist the head office in selling and restructuring the transferred assets and actively and materially participate in the negotiation credit review recommendation and preparation of agreements related to such sales and restructurings the activities performed by the u s representative office also include customer relations market research_credit review loan administration support loan sales support and tax matters bank represents that its regular and continuous performance of these activities through its u s representative office constitutes a u s trade_or_business and that it will continue to file its tax returns on form 1120f to report cc intl br5 plr-109685-00 income effectively connected with the active_conduct_of_a_banking_financing_or_similar_business within the meaning of sec_1_864-4 for years in which such activities continue based on the foregoing representations bank has requested the following five rulings income earned by bank on the transferred assets and subject_to tax as effectively_connected_income under sec_882 will continue to be taxed under sec_882 after the u s branch was closed and the state a banking license was surrendered on date c bank will not be subject_to tax under sec_881 on u s source income earned by the taxpayer with respect to the transferred assets for the entire tax_year ending date e bank may use the percent fixed ratio under sec_1_882-5 to compute its u s connected liabilities for the year ending date g that bank be allowed to continue using the percent fixed ratio or alternatively that bank be allowed to make a new election under sec_1_882-5 to use the worldwide actual ratio that bank be allowed to treat liabilities that fund the transferred assets in the separately maintained book in the home_office as u s booked liabilities under sec_1_882-5 ruling_request bank has requested that income earned with respect to the transferred assets and which was subject_to tax under sec_882 as effectively_connected_income prior to date c continue to be treated as effectively_connected_income subsequent to the closing of the city a branch the income bank earns with respect to the transferred assets includes income from loans and securities income from interest rate swaps used to hedge the transferred loans and fees earned from loan commitments and letters of credit made in favor of u s customers sec_882 provides- a foreign_corporation engaged in trade_or_business_within_the_united_states during the taxable_year shall be taxable as provided in sec_11 sec_55 sec_59a or sec_1201 on its taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states in determining the income effectively connected with the conduct_of_a_trade_or_business within the united_states sec_882 states- cc intl br5 plr-109685-00 in determining taxable_income for purposes of paragraph gross_income includes only gross_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states bank represents that although it has ceased conducting an active regulated banking business in the united_states it never ceased the active_conduct of a u s trade_or_business and that the activities of its u s representative office continue to constitute the active_conduct_of_a_banking_financing_or_similar_business within the united_states within the meaning of sec_1_864-4 a income from securities sec_864 provides- in the case of a nonresident_alien_individual or a foreign_corporation engaged in trade_or_business_within_the_united_states during the taxable_year the rules set forth in paragraphs and shall apply in determining the income gain_or_loss which shall be treated as effectively connected with the conduct_of_a_trade_or_business within the united_states sec_864 provides for the effectively connected treatment of fixed determinable annual or other periodic u s source income described in sec_881 under an asset use or business_activities_test sec_864 provides for the effectively connected treatment of foreign source interest_income only if it is attributable to an office or fixed place of business the taxpayer has in the united_states sec_1_864-4 provides in relevant part that interest from securities or any gain_or_loss from the sale_or_exchange of securities which are capital assets which is from sources within the united_states and derived by a foreign_corporation in the active_conduct_of_a_banking_financing_or_similar_business in the united_states shall be treated as effectively connected for such year with the conduct of that business only if the securities giving rise to such income gain_or_loss are attributable to the u s office through which such business is carried on and the securities were acquired in the manner provided in sec_1_864-4 or the securities have the characteristics alternatively described in sec_1_864-4 sec_1_864-6 applies the principles of sec_1_864-4 in determining whether foreign source interest_income gain_or_loss with respect to securities that are capital assets is attributable to a u s office of a banking_financing_or_similar_business sec_1_864-4 defines securities that give rise to u s source income as any bill note bond debenture or other evidence_of_indebtedness or any evidence of an interest in or right to subscribe to or purchase any of the foregoing items sec_1_864-6 provides the same definition for securities that give rise to foreign_source_income cc intl br5 plr-109685-00 in determining whether a security is attributable to a u s office or fixed place of business sec_1_864-4 provides in relevant part that a security shall be deemed to be attributable to a u s office only if such office actively and materially participated in soliciting negotiating or performing other activities required to arrange the acquisition of the stock or security bank represents that its u s banking branch materially participated in the acquisition of all the securities that are part of the transferred assets and that it remains engaged in the active_conduct_of_a_banking_financing_or_similar_business within the meaning of sec_1_864-4 through the activities of its u s representative office based on the representations made income gains and losses with respect to securities that are transferred assets is subject_to tax in the united_states as follows interest_income and gains or losses with respect to securities that give rise to u s source interest shall be attributable to bank’s u s office or fixed place of business under sec_1_864-4 and shall be effectively connected with bank’s u s trade_or_business under sec_864 sec_864 sec_1_864-4 and subject_to tax under sec_882 interest_income with respect to securities that give rise to foreign source interest shall be attributable to bank’s u s office or fixed place of business under sec_1_864-6 and shall be effectively connected with bank’s u s trade_or_business under sec_864 and sec_864 and subject_to tax under sec_882 gains or losses with respect to securities that give rise to foreign source interest_income shall be attributable to bank’s u s office or fixed place of business under sec_1_864-4 for purposes of sec_864 securities that are transferred assets are not property that ceases to be used or held for use in connection with bank’s banking_financing_or_similar_business within the united_states such gains and losses shall be effectively connected with bank’s u s trade_or_business under sec_864 sec_864 and sec_1_864-4 and subject_to tax under sec_882 a new security acquired by bank in exchange for a security that is a transferred asset in a transaction subject_to recognition under sec_1_1001-3 with the material_participation as defined in sec_1_864-4 of bank’s banking financing or similar trade_or_business conducted through bank’s u s representative office shall constitute a transferred asset the income gains and losses with respect to such newly acquired transferred asset shall be subject_to tax under sec_882 and shall be effectively connected with bank’s banking_financing_or_similar_business within the united_states in accordance with paragraph sec_1 and immediately above cc intl br5 plr-109685-00 a new security acquired by bank in exchange for a security that is a transferred asset in a transaction subject_to recognition under sec_1_1001-3 without the material_participation as defined in sec_1 c iii of bank’s u s trade_or_business shall not constitute a transferred asset income gains and losses with respect to such newly acquired transferred assets shall not be subject_to tax under sec_882 and shall not be effectively connected with bank’s banking_financing_or_similar_business within the united_states b interest rate swaps bank has represented that all notional_principal_contracts were timely identified under the requirements of sec_1_1221-2 as hedges of securities that gave rise to effectively_connected_income prior to their transfer to bank’s home_office in country a in addition bank represents that the securities hedged by the swaps were timely identified as held for investment in accordance with the requirements under sec_475 sec_1_863-7 provides- notional_principal_contract income that under principles similar to those set forth in sec_1_864-4 arises from the conduct of a united_states trade_or_business shall be sourced in the united_states and such income shall be treated as effectively connected to the conduct of a united_states trade_or_business for purposes of sec_871 and sec_882 based on bank’s representations income with respect to bank’s interest rate swaps constitute notional_principal_contract income as defined in sec_1_863-7 which is subject_to the source rule provided in sec_1_863-7 bank has represented that the swaps were entered into with the active and material_participation of the personnel of the u s banking branch and that such swaps were held in the active_conduct of such business as hedges of securities that give rise to effectively_connected_income sec_864 provides- for purposes of this title in the case of any income or gain of a nonresident_alien_individual or a foreign_corporation which- a is taken into account for any taxable_year but b is attributable to a sale_or_exchange of property or the performance of services or any other transaction in any other taxable_year cc intl br5 plr-109685-00 the determination of whether such income or gain is taxable under sec_871 or sec_882 as the case may be shall be made as if such income or gain were taken into account in such other taxable_year and without regard to the requirement that the taxpayer be engaged_in_a_trade_or_business_within_the_united_states during the taxable_year referred to in subparagraph a sec_864 provides that for purposes of this title if- a any property ceases to be used or held for use in connection with the conduct_of_a_trade_or_business within the united_states and b such property is disposed of within years after such cessation the determination of whether any income or gain attributable to such disposition is taxable under sec_871 or sec_882 as the case may be shall be made as if such sale_or_exchange occurred immediately before such cessation and without regard to the requirement that the taxpayer be engaged_in_a_trade_or_business_within_the_united_states during the taxable_year for which such income or gain is taken into account beginning after date c based solely on the facts and representations submitted income expense gains and losses with respect to the notional_principal_contracts shall be subject_to tax in the united_states as follows income with respect to the notional_principal_contracts shall be u s source income and treated as effectively connected with bank’s u s trade_or_business under sec_1_863-7 sec_864 and sec_864 and subject_to tax under sec_882 expense with respect to the notional_principal_contracts shall be directly allocated to bank’s u s source effectively_connected_income under sec_882 and sec_1_861-8 the notional_principal_contracts that are transferred assets and that are properly identified under the requirements of sec_475 and sec_1_1221-2 as hedges of securities that are capital assets that give rise to effectively_connected_income are not assets that cease to be held in connection with bank’s u s trade_or_business gains and losses with respect to the disposition of such notional_principal_contracts shall be effectively connected under sec_864 and sec_864 and subject_to tax under sec_882 notional_principal_contracts that are transferred assets and that hedge securities that do not give rise to effectively_connected_income are property that ceases to be used or held for use in connection with the cc intl br5 plr-109685-00 conduct of bank’s banking financing or similar trade_or_business_within_the_united_states under sec_864 gains on the disposition within years of date c of such notional_principal_contracts shall be treated as effectively connected with bank’s u s trade_or_business under sec_864 and subject_to tax under sec_882 losses on the disposition of such notional_principal_contracts that cease to be held in connection with bank’s u s trade_or_business are treated as not effectively connected with bank’s u s trade_or_business_within_the_united_states under sec_864 and shall not enter into the determination of bank’s gross_income under sec_882 in addition losses with respect to such notional_principal_contracts shall not be allocable under sec_1_861-8 sec_865 or sec_882 as a deduction against bank’s effectively_connected_income c loan commitment_fees bank represents that u s personnel performed the material activities in the u s trade_or_business and entered into the transactions which secure the availability of funds upon the need as agreed to with bank’s u s based resident customers based on bank’s representations the fee income with respect to the loan commitment_fees shall be subject_to tax in the united_states as follows the loan commitment agreements are other transaction s within the meaning of sec_864 income with respect to the loan commitment agreements shall be treated as u s source effectively_connected_income under sec_864 and subject_to tax under sec_882 d letters of credit fees bank represents that its transferred assets include letter_of_credit contracts that were entered into in the united_states with u s resident customers prior to bank’s closing of its u s banking branch on date c and that all income with respect to the letter_of_credit transactions would have been effectively connected if bank had continued to hold the contracts in its u s trade_or_business i acceptance and confirmation fees acceptance and confirmation fees earned from letters of credit are sourced by analogy to interest 680_f2d_142 cl_ct and are generally sourced by the residence of the obligor pursuant to sec_861 under c if the issuance of the confirmation and acceptance commissions would have been effectively_connected_income in the years the letters of credit were issued the commissions will be effectively_connected_income in subsequent years regardless of whether bank maintains a trade_or_business in the u s bank represents that u s cc intl br5 plr-109685-00 personnel materially participated in issuing confirming and advising the letters of credit ii negotiation and advisement fees negotiation commissions charged for letters of credit are charged for the performance of personal services 680_f2d_142 cl_ct advisement fees where the plaintiff informs the beneficiary of the letter_of_credit that a letter has been issued in his favor are also charged for the performance of personal services compensation_for services performed in the u s is sourced in the united_states sec_861 consequently bank’s fee income related to the negotiation and advisement services performed in its u s banking branch is u s source income bank represents that the negotiation and advisement fees would have been effectively_connected_income if earned in the years the letters of credit were issued for taxable years beginning after date b based solely on the facts and representations submitted bank is subject_to tax on the letters of credit that are part of the transferred assets as follows the acceptance and confirmation letters of credit entered into prior to date c by bank’s u s trade_or_business with u s resident customers of bank are other transaction s within the meaning of sec_864 and the income earned with respect to such transactions after date c is u s source income effectively connected with bank’s u s trade_or_business under sec_864 and is subject_to tax under sec_882 the negotiation and advisory letters of credit entered into by bank’s u s trade_or_business prior to date c are transactions from which all income should properly accrue prior to date c the income earned with respect to such transactions is u s source income effectively connected with bank’s u s trade_or_business under sec_864 and is subject_to tax under sec_882 ruling_request bank has requested that no tax be imposed under sec_881 on u s source income earned by bank with respect to the transferred assets based on bank’s representations under requested ruling none of the interest_income with respect to the transferred assets is subject_to allocation under sec_1_864-4 and all income with respect to all of the transferred assets is subject_to tax under sec_882 accordingly no income with respect to the transferred assets is subject_to tax under sec_881 cc intl br5 plr-109685-00 as provided in ruling securities acquired by bank without the material_participation of the u s office or fixed place of business that are received in exchange for transferred assets in a transaction that is subject_to recognition under sec_1_1001-3 do not constitute transferred assets ruling_request bank has requested that it be permitted to use the fixed ratio under sec_1_882-5 to compute its u s connected liabilities for the entire taxable_year ending date e sec_1_882-5 provides rules for determining the amount of interest_expense of a foreign_corporation that is allocable under sec_882 to income that is or is treated as effectively connected with the conduct_of_a_trade_or_business within the united_states under these rules u s connected liabilities must be determined by multiplying such liabilities by the taxpayer’s actual worldwide liability-to-asset ratio sec_1_882-5 provides that a taxpayer that is a bank as defined in sec_585 without regard to the second sentence thereof may elect to use a fixed ratio of percent in lieu of its actual ratio sec_585 treats a foreign bank as a bank with respect to its activities effectively connected with a u s trade_or_business if it would meet the requirements of sec_581 but for the fact it is a foreign bank sec_581 defines a bank in relevant part to be a bank or trust company incorporated and doing business under the laws of the united_states including laws relating to the district of columbia or of any state a substantial part of the business of which consists of receiving deposits and making loans and discounts or of exercising fiduciary powers similar to those permitted to national banks under authority of the comptroller of the currency and which is subject by law to supervision and examination by state or federal authority having supervision over banking institutions bank does not meet the definition of a bank under sec_581 after date c because it represents that after that date it is no longer engaged in the banking business under the laws of the united_states or any state and it does not meet the other requirements of the statute with respect to its activities within the united_states however bank represents that a substantial part of its worldwide business both before and after date c has and will continue to consist of receiving deposits making loans and discounts and exercising fiduciary powers sec_1_882-5 provides in relevant part an elected method must be used for a minimum of five years before the taxpayer may elect a different method to change an election before the end of the cc intl br5 plr-109685-00 requisite five-year period a taxpayer must obtain the consent of the commissioner the commissioner will generally consent to a taxpayer’s request to change its election only in rare and unusual circumstances bank represents that it timely elected under sec_1_882-5 to use the fixed ratio in determining its step-two u s -connected liabilities bank needs to switch to the actual ratio as determined under sec_1_882-5 in order to allocate an appropriate amount of interest_expense associated with the funding of its effectively_connected_income however for the taxable_year ended date e bank requests to continue using the percent fixed ratio for the entire year rather than change to the actual ratio for a portion of the year thus necessitating separate allocations for the year sec_1_882-5 provides determination of total amount of u s -connected liabilities for the taxable_year general_rule the amount of u s -connected liabilities for the taxable_year equals the total value of u_s_assets for the taxable_year as determined under paragraph b of this section multiplied by the actual ratio for the taxable_year as determined under paragraph c of this section or if the taxpayer has made an election in accordance with paragraph c of this section by the fixed ratio sec_1_882-5 provides computation of total value of assets the total value of u_s_assets for the taxable_year is the average of the sums of the values determined under paragraph b of this section of u_s_assets for each u s asset value shall be computed at the most frequent regular intervals for which data are reasonably available in no event shall the value of any u s asset be computed less frequently than monthly beginning of taxable_year and monthly thereafter by a large_bank as defined in sec_585 and semi-annually beginning middle and end of taxable_year by any other taxpayer bank ceased to meet the definition of a bank within the meaning of sec_1_882-5 and by reference sec_585 on date c before the end of its taxable_year ended date e sec_1_882-5 and c do not provide for the determination of the total value of u_s_assets and u s -connected liabilities under split- year or pro-rata methods to arrive at combined total values for the full taxable_year rather a taxpayer’s elected method must be applied to its total value of u_s_assets for the entire taxable_year to determine its u s -connected liabilities no pro-ration of assets is provided for in sec_1_882-5 to determine the u s connected liabilities attributable to the period that bank met the definition of a bank under sec_585 further the regulation requires that the actual ratio for the taxable_year or the fixed ratio be applied accordingly the regulations contemplate that the method cc intl br5 plr-109685-00 used by a taxpayer under a proper election for determining the total value of u s - connected liabilities must be applied for an entire taxable_year bank satisfied the definition of a bank under sec_585 and met the definition since the date of its election through the beginning of its taxable_year ending on date e and during that year until it surrendered its state banking regulatory license on date c however although bank ceased to satisfy the definition of a bank under sec_585 after date c bank represents that it remained engaged in a trade_or_business for the entire twelve month period ending on date e based solely on the submitted facts and representations bank will be permitted to remain on the percent fixed ratio method for the entire tax_year ending on date e since bank satisfied the definition of bank under sec_585 for a substantial part of the tax_year which included the beginning of the tax_year ruling_request bank has requested that if it is not allowed to use the percent fixed ratio for the year ending date g and subsequent years in determining u s -connected liabilities for the taxable_year ending date g that it be permitted to make a new election under sec_1_882-5 to use the actual ratio in determining u s connected liabilities based solely on the facts and representations submitted bank is subject_to the following treatment under sec_1_882-5 for taxable years beginning after date e bank does not satisfy the definition of a bank under sec_585 accordingly the fixed ratio applicable to bank under sec_1_882-5 for tax years beginning after date e i sec_50 percent bank may elect to apply the actual ratio method prescribed in sec_1_882-5 in the manner provided by sec_1_882-5 for the tax_year ending date g if bank so elects it is required under sec_1 a to use the actual ratio for a minimum period of five years before bank may elect the fixed ratio ruling_request bank requests that it be permitted to treat liabilities booked at its head office in country a which are used to fund the transferred assets as u s booked liabilities under sec_1_882-5 under sec_1_882-5 a liability is a u s booked liability if it is properly reflected on the books of a u s trade_or_business sec_1 d i a liability is properly reflected on the books of the u s trade_or_business of a foreign_corporation that is a bank as described in sec_585 without regard to the second sentence thereof if the bank enters the liability on a set of books relating to an activity cc intl br5 plr-109685-00 that produces effectively_connected_income before the close of the day on which the liability is incurred and there is a direct connection or relationship between the liability and that activity sec_1_882-5 however for the reasons stated in ruling after date c bank no longer qualifies as a bank as described in sec_585 without regard to the second sentence thereof because it does not meet the statutory requirements of sec_581 with respect to its trade_or_business operations within the united_states accordingly bank may not determine its eligibility to treat the funding of the transferred assets as u s booked liabilities under sec_1_882-5 instead after date c bank must determine its eligibility to treat the offshore funding of the transferred assets by foreign personnel as u s booked liabilities under the requirements of sec_1_882-5 which is applicable to a foreign_corporation that is not a bank sec_1_882-5 provides in relevant part- a in general a liability whether interest bearing or non-interest bearing is properly reflected on the books of the u s trade_or_business of a foreign_corporation that is not a bank as described in sec_585 without regard to the second sentence thereof if- the liability is secured predominantly by a u s asset of the foreign_corporation the foreign_corporation enters the liability on a set of books relating to an activity that produces eci at a time reasonably contemporaneous with the time at which the liability is incurred or the foreign_corporation maintains a set of books_and_records relating to an activity that produces eci and the district_director or assistant_commissioner international determines that there is a direct connection or relationship between the liability and that activity whether there is a direct connection between the liability and an activity that produces eci depends on the facts and circumstances of each case bank represents that all newly acquired funding that is posted to and accounted for on the separate set of books it maintains in its home_office to account for the transferred assets is entered onto such books before the close of the day on which the liability was incurred bank also represents that the book is fully accounted for through a subsidiary ledger in country a and that no liabilities are acquired to fund transferred assets in contemplation of their sale or disposition based on the facts and representations submitted bank’s liabilities that are acquired to fund the transferred assets held in a separate book in country a are treated under sec_1_882-5 as follows the u s dollar liabilities that are entered onto the same u s dollar denominated book in which the transferred assets are accounted for cc intl br5 plr-109685-00 relate to an activity that produces eci at a time reasonably contemporaneous with the time at which the liability is incurred within the meaning of sec_1_882-5 consequently the liabilities properly acquired to fund the transferred assets shall constitute u s booked liabilities that are properly reflected on the books of bank’s u s trade_or_business under sec_1_882-5 and ii a funding of a transferred asset or group of transferred assets in contemplation of its sale or disposition may be disregarded by the commissioner or_his_delegate and treated as not properly reflected on the books of bank’s u s trade_or_business under sec_1_882-5 and ii summary based on bank’s representations bank is subject_to tax in the united_states in accordance with its ruling requests as follows ruling_request all income with respect to the transferred assets which is not allocated under sec_1_864-4 shall be subject_to tax under sec_882 any securities that are acquired in a sale or disposition without the material_participation of bank’s u s trade_or_business shall not constitute transferred assets however any newly acquired securities that are acquired with the material_participation of bank’s u s trade_or_business office shall constitute transferred assets and be subject_to tax under sec_882 losses on the disposition of notional_principal_contracts that do not properly hedge one or more securities that are transferred assets at the time of disposition shall be treated as losses with respect to property that ceases to be used or held for use in bank’s u s trade_or_business under sec_864 losses with respect to such notional principle contracts shall not be treated as effectively connected with bank’s u s trade_or_business and shall not enter into the determination of bank’s gross effectively_connected_income under sec_882 such losses may not be allocated as a deduction against effectively_connected_income under sec_1_861-8 sec_865 or sec_882 ruling_request all income with respect to the transferred assets which is not allocated under sec_1_864-4 shall not be subject_to tax under sec_881 ruling_request bank may continue to use the percent fixed ratio under sec_1_882-5 for the tax_year ended date e ruling_request cc intl br5 plr-109685-00 for the tax_year ending date g bank may change to the worldwide actual ratio provided by sec_1_882-5 in the manner provided by sec_1_882-5 if bank adopts the worldwide ratio for the year ending date g bank must remain on such method for a minimum of five years ruling_request bank’s funding of the transferred assets that is managed and accounted for in bank’s home_office personnel in country a shall constitute u s booked liabilities under sec_1_882-5 and ii any liability acquired in contemplation of the sale of a transferred asset may be disregarded by the commissioner or_his_delegate except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether at any time bank’s u s representative office has been or will be engaged in a u s trade_or_business whether any of the transferred assets are securities as defined in sec_1_864-4 and sec_1_864-6 whether bank’s securities give rise to effectively_connected_income under sec_1_864-4 and iii in whole or in part whether income with respect to any security that gives rise to u s source income is subject_to tax under sec_1442 whether bank funded one or more transferred assets in contemplation of sale whether any of the liabilities acquired to fund the transferred assets constitute bank_deposits described in sec_871 original_issue_discount described in sec_871 or portfolio_indebtedness described in sec_881 or whether interest with respect to such liabilities is subject_to tax under sec_884 or sec_1442 further bank did not request and no opinion is expressed concerning the u s tax treatment with respect to the transferred assets under an income_tax treaty in force between country a and the united_states cc intl br5 plr-109685-00 a copy of this letter must be attached to any income_tax return to which it is relevant including any previously filed return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer paul epstein senior technical reviewer branch office of associate chief_counsel international
